Citation Nr: 1523534	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-35 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to in-service herbicide exposure.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss and, if so, whether the claim should be allowed.  


REPRESENTATION

Appellant represented by:	John Kamarados, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had verified active service from November 1966 to December 1971.  His military occupational specialty was a missile crewman.  His military decorations include the National Defense Service Medal but he was not awarded a decorations indicating that he served in the Republic of South Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  A review of the Virtual VA and VBMS claims files does not reveal anything pertinent to the present appeal, except as otherwise stated herein.  
The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference.  A transcript thereof is contained within Virtual VA.  

Following reopening of the claim for service connection for bilateral hearing loss, prior to de novo adjudication of that issue, and adjudication of the claim for service connection for heart disease, these issues are addressed in the REMAND portion of the decision below and are REMANDED.  


FINDINGS OF FACT

1.  The Veteran was notified in December 1997 of a rating decision that month which denied reopening of the claim for service connection for bilateral hearing loss but he did not appeal and that decision is final.  

2.  New and material which establishes a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss has been received.  


CONCLUSIONs OF LAW

1.  The December 1997 rating decision denying reopening of the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In service connection claims, a claimant is to be informed of five elements: veteran status, existence of a disability, a connection between a veteran's service and the disability (or a service-connected disorder), degree of disability, and effective date of any grant.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties as to the claim for service connection for heart disease and to reopen the claim for service connection for bilateral hearing loss by letter in February 2011.  He was informed of the reasons for the prior denial of service connection for bilateral hearing loss.  He was informed of how disability ratings and effective dates are assigned.  Dingess, Id.

The United States Court of Appeals for Veterans Claims (Court) had held in Kent v. Nicholson, 20 Vet. App. 1 (2006) that in a new and material evidence claim, the VCAA notice must include not only that evidence and information needed to reopen the claim and the elements required for claim substantiation, but also the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a precedential opinion the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed.Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed.Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice.  Thus, there was no requirement to provide notice of the reason(s) for the prior denial, i.e., (the elements for claim substantiation that were found not to exist).  

Moreover, the claim for service connection for bilateral hearing loss is to be adjudicated de novo in light of the submission of new and material evidence.  

Duty to Assist

As to the duty to assist, a copy of the Veteran's claim file was furnished to his attorney in January 2013.  The Board notes that it has found that there is new and material evidence to reopen the claim for service connection for hearing loss.  However, prior to de novo adjudication of the claim for service connection for hearing loss and service connection for heart disease, further development is needed and is addressed in the Remand portion of this decision.  

For the purpose of reopening, the Board notes that the Veteran's service treatment records (STRs) are on file, as are his VA clinical records.  Also, the Veteran has informed VA of the existence of some private clinical records, and these have been obtained.  

As to the application to reopen the claim for service connection for hearing loss, VA is not required provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  Nevertheless, such an examination was conducted in July 2011, prior to the February 2012 rating decision which is appealed and which found that there was no new and material evidence for the purpose of reopening (although the Statement of the Case (SOC) found that this VA examination was new and material for the purpose of reopening).  As to the claim for service connection for heart disease, no medical opinion has yet been obtained because there is no corroboration that the Veteran served in Vietnam and, so, would be presumed to have been exposed to herbicides.  

As to the February 2014 videoconference, Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that a presiding Veterans Law Judge (VLJ) fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As will be set forth in greater detail below, this was done at the videoconference.  As to the February 2014 letter from the Veteran's attorney requesting information as to what was needed to substantiate the claims, while assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Nevertheless, the Veteran and his attorney were given guidance at the videoconference as to what was needed for claim substantiation.  

As there is no an indication that the appellant was unaware of what was needed for claim substantiation, the Board concludes that there has been full VCAA compliance with respect to adjudicating whether new and material evidence has been submitted to reopen the claim for service connection for hearing loss. 

Background

A January 1966 preinduction examination found no abnormality but audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20 (35) 
20 (30)
5 (15) 
10 (20)
15 (20)
Left Ear
10 (35) 
15 (25)
5 (15)
10 (206)
15 (20)

Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.  

The report of the January 1966 preinduction examination bears a notation that, as to a summary of defects, the Veteran had deafness of the right ear. 

Contain within the claim file is a photocopy of the January 1966 preinduction examination which bears the results of audiometric testing in the right ear only on November 28, 1966, and twice on November 29, 1966.  

The audiometric testing of the right ear on November 28, 1966, revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
25 (40) 
25 (35)
20 (3)
Not tested
25 (30)

The first of two audiometric testing of the right ear on November 29, 1966, revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
25 (40)
20 (30)
25 (35)
Not tested
30 (35)

The second of two audiometric testing of the right ear on November 29, 1966, revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
25 (40)
30 (40)
25 (35)
Not tested
25 (30)

The audiometric testing of both ears on November 30, 1966, revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
25 (40)
25 (35)
25 (35) 
Not tested
25 (30)
Left Ear
25 (40)
25 (35)
30 (45)
Not tested
30 (35)

The report of the November 20, 1966, testing noted that the Veteran had multiple traumatized areas of the left ear.  

The audiometric testing of both ears on December 1, 1966, revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
30 (45)
30 (40)
40 (50)
Not tested
40 (45)
Left Ear
40 (55)
45 (55)
40 (50)
Not tested
45 (50)

The audiometric testing of both ears on December 5, 1966, revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
45 (6))
60 (70)
65 (75)
Not tested
75 (80)
Left Ear
40 (60)
50 (60)
55 (65)
Not tested
65 (70)


The audiometric testing of both ears on December 13, 1966, revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
65 (80)
60 (70)
70 (80)
Not tested
75 (80)
Left Ear
80 (95)
70 (80)
70 (80)
Not tested
80 (85)

The audiometric testing of both ears on December 19, 1966, revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
75 (90)
75 (85)
65 (75)
Not tested
70 (75)
Left Ear
75 (90)
80 (90)
65 (75)
Not tested
80 (85)

The testing of December 19, 1966, bears a notation that the Veteran was either malingering or had a psychogenic hearing loss.  

In January 1967 the Veteran had an upper respiratory infection (URI).  

On a "Lost Records" examination in April 1969 the Veteran's hearing of the whispered voice was 15/15 in each ear.  No audiometric testing was conducted.  In an adjunct medical history questionnaire he reported having or having had dizziness or fainting spells.  The summary noted "Dizziness-provisional.-No sequelae."  

An August 12, 1971, clinical record noted that the Veteran complained of pain in the right ear with pressure.  It was noted that he had an upper respiratory infection (URI).  

An October 1971 clinical note indicated that the Veteran had left-sided chest pain in his ribs.  He denied trauma.  After a physical examination the impression was a muscular ache.  

Examination for discharge from service, dated in October 1971, found the Veteran's blood pressure was 118/76.  Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:



Hertz
500
1,000
2,000
3,000
4,000
Right Ear
25
5
5
Not tested
5
Left Ear
50
30
15
Not tested
20

A November 1971 certificate reflects that the Veterans security clearance was to be withdrawn due to a history of excessive drinking as well as immature and impulsive behavior.  He was placed in group therapy at a mental hygiene clinic.  

An August 1978 statement from Dr. J. W. G. H. reflects that the Veteran was recently examined for employment and had a marked hearing loss in each ear.  The Veteran stated that his ears were injured by noises at a missile site during service.  He reported that after military service he had been examined many times, after his hearing loss had become apparent and, also, that he had been unable to hold some jobs due to being unable to hear instructions from supervisors or fellow employees.  

On VA examination in January 1979 the Veteran reported that he had been unable to hear well since 1968.  He had been exposed to loud noise as a missile crewman and on a rifle range.  He had had tubes placed in his ears, times two, without any help.  On examination he had drainage tubes in his ears, and his tympanic membranes were not mobile.  Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
15
15
Not tested
30
Left Ear
15
15
20
Not tested
35

His speech reception thresholds were 14 decibels in the right ear and 16 in the left ear.  The diagnoses were bilateral mixed type deafness, and drainage tubes present in the tympanic membranes.  

A discharge summary of VA hospitalization in November and December 1986 noted that the Veteran reported having lost 8 to 10 jobs due to alcohol intake but having one year of sobriety.  

On VA general medical examination in October 1993 the Veteran had cerumen in his left ear canal.  His cardiovascular system was normal.  Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
Not tested
20
35
40
40
Left Ear
Not tested
25
45
60
55

Speech discrimination ability was 88 percent in the right ear and 96 percent in the left ear.  The impression was normal sensitivity in the right ear with a mild conductive impairment for pure tones and slightly impaired speech recognition; and normal sensitivity in the left ear with moderate conductive impairment for pure tones and excellent speech recognition.  

In support of a March 1997 application to reopen his claim for service connection for hearing loss the Veteran reported that the last time that he was at a VA hospital, medical personnel had wanted to do surgery to repair his ear drums and the bones in his ear.  He stated that his hearing problem began during service.  In support of this application he submitted lay statements.  A statement from T. S. reflects that he was stationed with the Veteran in Texas and had noted that the Veteran was having trouble hearing him unless he was facing the Veteran.  Also, L. M. stated that the Veteran had worked for him for about 2 weeks in April or May 1973 and he had noted that the Veteran was hard of hearing, particularly around noisy machinery and, for this reason, the Veteran's employment had been terminated.  

The Veteran was notified in December 1997 of a rating decision which denied reopening of his claim for service connection for bilateral hearing loss.  The evidence received since the December 1997 denial includes the following.  

VA outpatient treatment (VAOPT) records from 1999 to 2004 reflect that in September 1999 it was reported that an audiologic evaluation had revealed that the Veteran had a mild to moderate conductive hearing loss, bilaterally.  He had a tube in his right tympanic membrane and a perforated left tympanic membrane.  In July 2001 he complained of increasing frequency of substernal chest pain.  It was noted that his cardiovascular risk factors and positive stress test were concerning.  He was to be started on a cardiac regimen, to include aspirin, beta-blockers, and statins.  In January 2002 it was noted that he had a history of hyperlipidemia.  In December 2003 he had progressive hearing loss and drainage from the left ear.  He reported that he had had tubes placed, bilaterally, when he was in his 30s, and had not really seen an otolaryngologist since then.  He reported that his hearing acuity had progressively worsened, especially in the last year.  He also had occasional episodes of chest pain, for which he took nitroglycerin.  

Records in 2008 from the Mercy Hospital reflect that non-invasive tests for ischemia were positive.  The Veteran had one or more cardiac stents inserted.  

In pertinent part, a February 2011 Report of General Information reflects that the Veteran applied in February 2011 to reopen the claim for service connection for bilateral hearing loss and claimed service connection for heart disease, having had 3 stents inserted in his heart.  

On VA audiology examination in July 2011 the Veteran's claim file was reviewed.  He described having had significant in-service noise exposure as a missile crewman and from artillery without hearing protection.  He recalled having been informed that he had a hearing loss at entrance into service but it had not prevented his entering service.  He reported that the hearing loss had progressed during service.  He related having had tinnitus for well over 20 years.  He felt his bilateral hearing loss was worse in the right ear.  His hearing fluctuated based on his chronic of chronic otitis media.  He had had multiple myringotomy procedures and tube emplacement, as early as 1979.  Infections typically occurred in the left ear, but had been present in the right ear, and bilaterally.  He had such infections 3 or 4 times yearly and of lengthy duration.  He was routinely followed by a private otolaryngologist, Dr. F.  The Veteran was dependent on binaural hearing amplification.  He recalled having been hired for a union job shortly after service but lost the position because he was unable to pass the hearing portion of the physical examination.  His postservice employment had been in construction, specifically with industrial and residential roofing, and paving driveways and parking lots.  He described working with loud equipment.  He denied recreational noise exposure.  His medical history was significant for a heart condition, benign hypertension, hypothyroidism, and a benign brain tumor.  

Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
85
75
65
75
75
Left Ear
65
65
50
60
55

The examiner stated that the testing revealed a moderately severe to severe mixed hearing loss in the right ear and a moderate to moderately severe mixed hearing loss in the left ear.  Discrimination ability was 86 percent in the right ear and 94 percent in the left ear.  Otoscopic examination was consistent with perforation of the left tympanic membrane and scarring of the right tympanic membrane and non-occluding cerumen bilaterally.  The diagnosis was a mixed hearing loss and sensorineural hearing loss.  

The examiner opined that in-service audiometric testing in November 1966 revealed elevated thresholds, bilaterally, and were consistent on all three examinations.  Testing three times in December 1966, revealed on December 1st bilateral mild to moderate hearing loss but tests on December 13th and December 19th were inconsistent yielding results indicative of moderately severe to severe bilateral hearing loss.  Speech reception thresholds were recorded at 45 dbs and 40 dbs, which were not reliable with the threshold values.  Other service records indicated that the Veteran was either malingering or had progressive hearing loss as he had normal speech in a loud clinic with the examiner's back to the Veteran.  Testing in April 1969 recorded passing whispered voice testing score and a report of "dizziness/fainting."  The whispered voice test was not an accurate frequency specific measure of hearing.  Testing in "October 1970" revealed normal sensitivity in the right ear, which showed no change from the preinduction record.  Thresholds in the left ear showed a significant low frequency shift with a moderate to mild hearing loss at 500 Hz to 1000 Hz.  There was no bone conduction threshold, so it was possible with the Veteran's history, that an active infection was present at the time of discharge, elevating the thresholds.  This might also be true for the fluctuations in hearing measured throughout the service records.  

It was observed that the January 1979 VA examination noted that tubes were in place and that tubes had twice been inserted without little reported benefit.  He Veteran reported that he had not heard well since 1968.  The 1979 examination found a mixed type bilateral hearing loss.  Audiometric testing in 1993 found a bilateral conductive hearing loss, which was more significant in the left ear.  There was a significant history and documentation of chronic otitis media, and otologic treatment consisting of myringotomy procedures and tube placements.  Conductive hearing loss was measured and recorded through testing in 2004.  

The examiner noted that a conductive hearing loss was not consistent with the claim for hearing loss due to acoustic trauma in the military.  The pattern of hearing loss was suggestive of middle ear pathology.  The examiner's opinion was that the Veteran's hearing loss was less likely as not due to acoustic trauma during service.  The Veteran had been experiencing otologic issues since the service, as evidenced by fluctuating thresholds and measured conductive hearing loss.  The original claim in 1979 reported having hearing issues since 1968.  The Veteran's had tubes at that visit.  The preinduction paper work did not report any history of ear infections, draining ears, and/or ear, nose and throat treatment.  

Private clinical records show that a November 2010 CT scan of the Veteran's head and brain revealed findings most suggestive of a mid-line meningioma.  They also reflect a history of coronary atherosclerotic unspecified vessel disease in January 2009 and a history of an aortocoronary bypass in January 2009.  

Records of Dr. F. include reports in October 2007 record reflecting impressions of left chronic otitis media with active otorrhea and perforated tympanic membrane, probably labyrinthitis, bilateral severe mixed hearing loss, coronary artery disease, and hypertension.  Audiometric testing in June 2010 and June 2011 confirmed a mixed hearing loss in each ear.  In November 2010 it was noted that the Veteran had a history of chronic otitis media.  The assessments were chronic otitis media, particularly on the left, with a chronic perforation and slight otorrhea; chronic otitis media of the right ear without definite perforation of the right ear drum; and a known history of a severe mixed hearing loss, bilaterally.  In June 2011 the Veteran had a right myringotomy.  

A December 2007 statement from a neurologist, Dr. L. K., reflects that the Veteran had headaches and vertigo, and a history of left-sided hearing loss, status post myringotomy tubes which had frequently been removed.  The impressions were probable benign paroxysmal positional vertigo, and intermittent headaches.  

An April 2011 statement from a neighbor Veteran reflects that he had known the Veteran for about 5 years, and the Veteran had difficulty hearing and had heart pains.  Another neighbor, a registered nurse, had known the Veteran for about 7 years and reported that he was physically limited due to his heart condition and he had a bilateral hearing loss. Also, a pastor of the Veteran's church reported that the Veteran had lost much of his hearing and was physically limited due to a heart condition.  

VAOPT records show that in May 1999 it was noted that the Veteran apparently had had bilateral tubes placed in his ears at "McGhee" many years ago and stated that there were some complications related to the wrong sizing of the tubes.  He currently had bilateral tympanic membrane perforations and in the past he had refused recommended surgery.  He also had chest pain but a friend accompanying the Veteran indicated that this might be due to anxiety.  In September 1999 he had a tube in his right ear and a perforation of the left tympanic membrane; and, it was noted that an audiologic evaluation had confirmed a mild to moderate conductive hearing loss, bilaterally.  In May and June 2004 he was fitted for and given hearing aids.  In May 2011 it was noted that he had had hypertension for 10 years, and he had had stents emplaced in 2004 and 2007.  

Records of UPMC Gateway Medical Group from 2012 to 2014 show that the Veteran was evaluated for coronary artery disease in August 2012.  He had a history of atherosclerotic heart disease, having presented in 2004 with chest pain and undergoing stenting of the right coronary artery, which was again stented in 2007.  He had a history of hypertension and hypercholesterolemia.  In December 2012 it was reported that a stress test and echocardiogram found no evidence of ischemia.  

A February 2014 report of a nurse practitioner, with 14 years experience in various areas of health care, including occupational and environmental medicine and having assessed, diagnosed, and treated claims of hearing loss, reflects that the Veteran's VA claim file was reviewed.  A review of the Veteran's STRs, and postservice records, was recorded.  The analysis was that the Veteran's would not commonly have had access to hearing protection from loud noise in a missile crew and, even if he had, he would not have been properly educated as to usage of such protective gear.  It was well known that noise exposure could lead to pathological trauma to the hair and nerve cells of the hearing, resulting in hearing loss.  Supporting information was cited from the Mayo Clinic and the National Institute on Deafness and Other Communication Disorders.  Based on this, it was logical to conclude that the Veteran's noise exposure during service was consistent with that of a shotgun blast at 165 dbs.  Thus, even if the Veteran had pre-existing hearing problems, he was certainly likely to have an increased risk of hearing loss with this rather constant and unprotected exposure to noise.  

It was further stated that the Veteran's internal ear derangement, i.e., ruptured membranes, might have come from continued noise exposure.  Ruptured membranes could certainly increase the risk of otitis media or infections.  The Veteran had consistently complained of hearing loss for two (2) years into his military service.  His in-service audiometric tests were rather consistently abnormal.  Physical findings of tympanic membrane immobility on his January 1979 VA examination should have been a concern to the examiner at that time as to whether the tympanic membrane might have sustained some permanent damage.  Also, citing various studies, it was reported that tinnitus (which had been claimed in the past) could occur due to trauma secondary to noise exposure.  The Veteran had sought multiple evaluations for his complaint of hearing loss after service and changes were noted on audiometric tests early on.  Some of the tests results did not seem consistent to the providers and, also, it was felt that he might be malingering.  As to this, it would not be uncommon to expect these variances if the Veteran was evaluated after just being exposed to more constant noise level or if he had had an ear infection caused by noise trauma.  Also, as to this, physical examinations had not been routinely performed to assess his tympanic membranes.  

In sum, the nurse practitioner stated that the Veteran hearing worsened from 1971, at separation from service, until retesting in 1978, consistent with the anticipated and projected results for veterans of the Vietnam Conflict, as indicated in studies.  It was opined that the Veteran's hearing loss was "at least as likely" caused by the persistent noise exposure he sustained during service.  

On file is a July 2014 affidavit from the Veteran's nephew, W. A. C., which stated that the nephew was in the Army and in Vietnam from approximately 1970 through 1971, north of Saigon, and at times in Long Binh near Saigon.  He had seen and spoken to his uncle, the Veteran, in the barracks at Long Binh in 1970, where the Veteran had stayed for approximately one to two weeks.  

At the February 2014 videoconference the Veteran confirmed that he had met his nephew in Long Binh sometime in 1970.  The Veteran's attorney indicated that he would provide information with respect to the military service of the Veteran's nephew, the July 2014 affiant, regarding the nephew's military service.  After the videoconference, a blurred copy of the DD 214 of the nephew was submitted and it indicates that the nephews served in Vietnam from March 1970 to October 1971 and he was awarded the Vietnam Service Medal with 3 bronze service stars, and the Republic of Vietnam Campaign Medal.  

At the videoconference the Veteran's attorney stated that the Veteran had been exposed to loud noise from artillery and being a missile crewman, and he had been on the ground in Vietnam for about 1 or 2 weeks in 1970, prior to serving in Korea.  It was acknowledged that the Veteran's nephew had not stated the unit to which the nephew had been assigned in Vietnam when he had seen his uncle (the Veteran).  The VLJ requested that the nephew's DD-214 be submitted (and, subsequently, it was) for verification of in-country military service of the nephew.  

The Veteran's attorney summarized the report of the nurse practitioner and contended that it was new and material evidence for reopening the claim for service connection for hearing loss.  The VLJ addressed the matters of the presumption of soundness at service entrance, the rebuttal of such presumption, and aggravation beyond natural progression, as well as the matter of the significance of fluctuating audiometric threshold levels in Hensley v. Brown, [5 Vet. App. 155 (1993)] and particularly as to in-service clinical notations of a hearing loss in the right ear which might have pre-existed service.  

The Veteran's attorney indicated that he could request the nurse practitioner to submit an addendum or supplemental opinion addressing whether any increase in the Veteran's hearing loss was beyond any natural progression.  He was given 60 days to obtain and submit such an addendum or supplemental opinion (but such has not been submitted).  

The Veteran testified that he was exposed to loud noise from artillery and the firing of missiles without any hearing protection and that his hearing acuity worsened during service.  He had been in Vietnam for about a week and a half, and during that time had met his nephew in Long Binh in 1970.  After that, he had served in Korea for about 9 months.  Also, he had been exposed to loud noise working in a motor pool.  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. §§ 1110, 1131; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of abnormal heart action during service will permit service connection for heart disease first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Additionally, certain chronic disabilities, such as a sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Reopening

Historically, the Veteran was notified in March 1979 of a rating decision in February 1979 which denied service connection for hearing loss.  It was found that hearing loss in the right ear pre-existed active service and was not aggravated during service, and that a hearing loss of the left ear was not of service origin.  

Subsequently, the Veteran applied to reopen the claim for service connection for bilateral hearing loss.  In December 1997 a rating decision denied reopening of that claim on the basis that new and material evidence had not been submitted.  The Veteran was notified thereof by letter that month and he did not appeal.  

Following the December 1997 rating decision no additional service records were received, and no additional evidence of any kind was received within one-year following notification of the December 1997 rating decision.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Vigil v. Peake, 22 Vet. App. 63, 65 (2008); Cline v. Shinseki, 26 Vet. App. Vet. App. 18, 21 - 26 (2012).  Thus, that decision is final. 

In February 2011 the Veteran applied to reopen the previously denied claim but the February 2012 rating decision which is appealed found that new and material evidence had not been submitted to reopen the claim.  While the subsequent SOC found that there was new and material evidence for the purpose of reopening the claim, regardless of how the RO ruled on the question of reopening, the Board must decide that matter in the first instance.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For applications to reopen, such as this, received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new and material if, and assuming its credibility, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Analysis

In this case, the evidence added to the record since the 1997 denial includes VA medical records, private medical records, lay statements, and a transcript of the 2014 videoconference.  With the exception of some of the private medical records, this evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis). 

The new evidence consists of, in pertinent part, a favorable private medical opinion and an unfavorable VA medical opinion.  When viewed most favorably, the evidence now on file, and particularly the private medical opinion, is sufficient to trigger VA's duty to assist and thus requires reopening of the claim.  

In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) it was held that in the reopening context providing a new examination would not have been necessary unless the claim was to be adjudicated on the merits.  Moreover, in Falzone, at 404, the Court held that in rendering such assistance, i.e., obtaining a VA examination before reopening, constituted a "de facto reopening" of the claim.  

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand. 


ORDER

The application to reopen the claim for service connection for bilateral hearing loss is granted and to this extent only the appeal is granted.  


REMAND

Heart Disease and Herbicide Exposure

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d)  are satisfied: ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina;  38 C.F.R. § 3.309(e). 

However, note 2 to 38 C.F.R. § 3.309(e) provides that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

A March 2011 Report of General Information shows that the Veteran reported not having been seen by VA for his heart.  

In any event, the claim for service connection for heart disease may very well rest upon the matter of whether, as claimed and attested to at the videoconference, the Veteran was actually in Vietnam during the Vietnam Conflict.  For this reason, the RO should take the appropriate steps to obtain from the Veteran or his attorney the unit to which the Veteran's nephew was assigned when he saw the Veteran in Vietnam in 1970 and more approximate dates as to when in 1970 this occurred, and to verify the Vietnam service of the Veteran's nephew, whose DD 214 is now on file.  Also, the Veteran's service personnel records should be obtained.  

Thereafter, the RO should take any needed steps for the purpose of verifying, if possible, whether the Veteran actually was in Vietnam in 1970.  If further information is required from the Veteran, such as narrowing the window for any required search, he and his attorney should be contacted for any such purpose.  

An April 2010 Report of General Information indicates that the Veteran has been awarded Social Security Administration (SSA) benefits.  However, it must be clarified whether such benefits are due to his retirement and eligibility by virtue of age, or is based on disability.  If the latter, all such records relating thereto should be obtained.  

Hearing loss

Some information on file suggests that the Veteran had tubes inserted at "McGhee" Hospital prior to the 1979 VA examination.  However, these records are not on file.  The only records from the "Magee" Hospital which are on file pertain to a 1973 vasectomy.  It does not appear that the Veteran has provided sufficient information to allow for an attempt to obtain the earliest postservice private clinical records relating to treatment or evaluation of his ears or hearing loss.  Accordingly, he and his attorney should be contacted to provide as much information as possible relative to all treatment, evaluations or hospitalizations as to the Veteran's ears and hearing acuity prior to the January 1979 VA examination, to include furnishing executed releases or authorizations to allow VA to assist in obtaining such records.  

The Board has reviewed the February 2014 opinion report from a Nurse Practitioner.  However, it does not appear that the Nurse Practitioner addressed, or perhaps was not aware, that prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units.  As shown, in the data from audiometric testing contained in this decision, the figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.  

Thus, as suggested by the presiding VLJ at the videoconference, the Veteran's attorney is requested to obtain from the Nurse Practitioner an addendum or supplemental opinion addressing: (a) in-service audiometric testing in light of the fact that prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units and the data from in-service audiometric testing contained in this decision reflects that the figures in parentheses represent the conversion to the current "ISO" units; and (b) whether any increase in severity of the hearing loss in the Veteran's right ear during service was part of the natural progress thereof or represents an increase in severity, i.e., aggravation, beyond the natural progress thereof.  

Also, an additional VA medical opinion is required in this case to determine whether the Veteran had a hearing loss in the right ear which pre-existed his entrance into active service.  For this purpose, an opinion is needed as to whether, based on all of evidence of record and not just the STRs, any hearing loss in the Veteran's right ear clearly and unmistakable pre-existed his entrance into active service.  If so, an opinion is also need as to whether any such clearly and unmistakably pre-existing right ear hearing loss clearly and unmistakably underwent no increase in severity during active service; or whether any increase in severity during active service was part and parcel of the natural progression of such.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide as much clarifying information as possible as to all treatment or evaluations for hearing loss prior to his 1979 VA examination and particularly the earliest postservice private clinical records relating to evaluation or treatment of his ears, including the insertion of tubes in his ear, to include the inclusive dates and the full names of the treating source(s) and current address(es) of the custodian(s) of such records.  

This must include the full name and current address of all records of treatment at McGhee or Magee Hospital.  

Then, the appropriate steps should be taken to obtain such records.  

2.  The RO should take the appropriate steps to obtain information as to the unit to which the Veteran's nephew was assigned when he saw his uncle (the Veteran) in Vietnam and to verify the Vietnam service of the Veteran's nephew, whose DD 214 is now on file.  

3.  Obtain the Veteran's service personnel records.  

4.  Thereafter, the RO should take any needed steps for the purpose of verifying, if possible, whether the Veteran actually was in Vietnam in 1970.  If further information is required from the Veteran, such as narrowing the window for any required search, he and his attorney should be contacted for any such purpose.  

5.  Contact SSA and obtain all records of any claim or award, or both, for SSA benefits.  If obtained, such records should be associated with the claim file.  

6.  Contact the Veteran's attorney and request that he obtain from the Nurse Practitioner an addendum or supplemental opinion addressing: (a) in-service audiometric testing in light of the fact that prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units and the data from in-service audiometric testing contained in this decision reflects that the figures in parentheses represent the conversion to the current "ISO" units; and (b) whether any increase in severity of the hearing loss in the Veteran's right ear during service was part of the natural progress of thereof or represents an increase in severity, i.e., aggravation, beyond the natural progress thereof.

7.  Afford the Veteran an appropriate VA examination to determine whether any hearing loss found in either ear is related to military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner.  

Based on the clinical examination, review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether any currently diagnosed hearing loss in the right ear clearly and unmistakably pre-existed entrance into military service in November 1966.  

If the claimed hearing loss in the right ear is found to have clearly and unmistakable pre-existed military service, the examiner must state the evidence upon which this conclusion was reached.  

If the claimed hearing loss in the right ear is found to have clearly and unmistakable pre-existed military service, the examiner must render an opinion as to whether any pre-existing hearing loss in the right ear clearly and unmistakable underwent no increase in severity during service.  

If it is found that a hearing loss in the right ear clearly and unmistakable pre-existed military service and did undergo an increase in severity during service, the examiner must then provide an opinion as to whether a pre-existing hearing loss in the right ear was permanently aggravated beyond its natural progression during the Veteran's military service. 

It must be pointed out to the examiner that in addressing whether a hearing loss pre-existed service and whether such a hearing loss did not undergo any increase in severity during service, the examiner must not use language of estimative probability, such as "it is as least as likely or not" or "it is less likely than not," that are commonly used in VA examination reports.  

Rather when disability is not found on an examination for entrance into service the standard is that there must be clear and unmistakable evidence that (a) a claimed hearing loss in the right hear pre-existed active service; and (b) clear and unmistakable evidence that the claimed hearing loss in the right ear underwent no increase in severity during service.  

If any hearing loss in the right ear is found not to have pre-existed military service, the examiner must provide an opinion as to whether any currently diagnosed hearing loss in the right ear is as likely as not (50 % probability) is related to the Veteran's military service. 

The examiner must provide an opinion as to whether any currently diagnosed hearing loss in the left ear is as likely as not (50 % probability) is related to the Veteran's military service.

The examiner is requested to address several matters raised by the record, to include (a) whether any possible exposure to loud noise could have had an impact on the results of in-service audiometric testing; (b) whether any possible ear infections could have had an impact on the results of in-service audiometric testing; and (c) the in-service notations of possible malingering or psychogenic overlay to the claimed hearing loss.  

A fully articulated rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that is applicable to this case, which may reasonably explain the medical guidance in the study of this case.

8.  Following any further development deemed necessary, the Veteran's claims should be readjudicated on the merits.  If the benefits sought remain denied, provide the Veteran and his attorney with a supplemental SOC (SSOC) and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


